Barnes, J.
This is an appeal from a judgment of the district court for Knox county denying the plaintiff the right to redeem the land in question herein from a decree of foreclosure rendered by the district court of that county at its September, 1895, term, and from a sale of the mort*505gaged premises on that decree had and made in December of that year. It appears that in the foreclosure proceedings the plaintiff was sued by the name of J. S. Clark, and service on him by that name was made by publication. He now alleges that his time name is “James Samuel Clark,” and this is the sole ground upon which plaintiff bases his right of redemption. The findings and decree were for the defendant, and appear to be fully sustained by the evidence. The facts of this case, as found by the trial court, bring it clearly within the rule announced in Mansfield v. Kilgore. 86 Neb. 452, and Stratton v. McDermott, 89 Neb. 622.
Therefore, the judgment of the district court was right, and is, in all things,
Affirmed.